DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 9, 13, 15, 16, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,198,505. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Claim 1 and 13 is compared to claim 1 of Patent No.10,198,505.

Patent No.10,198,505
Claim 1: A system configured to recommend a repeated experience, comprising: sensors configured to take measurements of affective response of users; and a computer configured to: collect a subset of the measurements that comprises measurements of at least five of the users who had an experience; wherein each measurement of a user is associated with a value indicative of an extent to which the user had previously experienced the experience; calculate parameters of a function based on the measurements in the subset and their associated values; wherein the function describes, for different extents to which the experience had been previously experienced, an expected affective response to experiencing the experience again; and responsive to determining that an expected affective response to experiencing the experience again after 

Claim 13: The system of claim 1, wherein the computer is further configured to: generate a first comparison indicative of similarities between a first profile of a first user and profiles of the at least five of the94 users; calculate parameters of a first function (fi) for the first user based on the first comparison and the subset; generate a second comparison indicative of similarities between a second profile of a second user, which is different from the first profile, and the profiles of the at least five of the users; and calculate a second function (f2) for the second user based on the second comparison and the subset; wherein f, is indicative of values v, and v2 of expected affective responses after extents ei and e2 of having previously had 2 is indicative of values v3 and v4 of expected affective responses after the having previously had the experience for the extents e1 and e2, respectively; and wherein e1#e2, v1v2, v3v4, and v1 v3.



The dependent claims depends from the independent claims and they are likewise rejected.

Claim 14 and 17 are compared to claim 12 of US Patent No. 10,198,505.
Instant application
US Patent No. 10,198,505
Claim 14: A method for recommending a repeated experience, comprising: taking, utilizing sensors, measurements of at least five users who had an experience; wherein each measurement of a user is associated with a value indicative of an extent to which the user had previously experienced the experience; calculating parameters of a function based on the measurements and their associated values; wherein the function describes, 

Claim 17: The method of claim 14, wherein the at least five users comprise at least ten users and further comprising: generating a first comparison indicative of similarities between a first profile of a first user and profiles of the at least five of the users; calculating parameters of a first function (f1) for the first user based on the first comparison and measurements of the at least ten users; generating a second comparison indicative of 2) for the second user based on the second comparison and the measurements of the at least ten users; wherein f, is indicative of values v, and v2 of expected affective responses after extents e1 and e2 of having previously had the experience, respectively, and f2 is indicative of values v3 and v4 of expected affective responses after the having previously had the experience for the extents e1 and e2, respectively; and wherein e#e2, v1#v2, v4v4, and v1 v3.



The dependent claims depends from the independent claims and they are likewise rejected.

Claims 19 and 20 are compared to claim 17 of the US Patent No. 10,198,505.
Instant application
US Patent No. 10,198,505


Claim 20: The non-transitory computer-readable medium of claim 19, wherein the at least five users comprise at least ten users and further comprising additional instructions that, in response to execution, cause the system to perform operations comprising: generating a first comparison indicative of similarities between a first profile of a first user and profiles of the at least five of the users; calculating parameters of a first function (f1) for the first user based on the first comparison and measurements of the at least ten users; generating a second comparison indicative of similarities between a second profile of a second user, which is different from the first profile, and the profiles of the at least five of the users; and calculating a second 2) for the second user based on the second comparison and the measurements of the at least ten users; wherein f, is indicative of values v, and v2 of expected affective responses after extents e1 and e2 of having previously had the experience, respectively, and f2 is indicative of values v3 and v4 of expected affective responses after the having previously had the experience for the extents e1 and e2, respectively; and wherein e#e2, v1#v2, v4v4, and v1 v3.



The dependent claims depends from the independent claims and they are likewise rejected.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,572,679. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Instant application
US Patent 10,572,679




Claim 14 is compared to claim 11 of US Patent 10,572,679.

Instant application
US Patent 10,572,679.
Claim 14: A method for recommending a repeated experience, comprising: taking, utilizing sensors, measurements of at least five users who had an experience; wherein each measurement of a user is associated with a value indicative of an extent to which the user had previously experienced the experience; calculating parameters of a function based on the measurements and their associated values; wherein the function describes, for different extents to which the experience had been previously experienced, an expected affective 



Claim 19 is compared to claim 16 of US Patent 10,572,679.

Instant application
US Patent 10,572,679
Claim 19: A non-transitory computer-readable medium having instructions stored thereon that, in response to execution by a system including a processor and memory, causes the 



The dependent claims are dependent from the independent claims and they are likewise rejected.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of application 15/051,892. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Instant application
application 15/051,892
Claim 1: A system configured to recommend a repeated experience, comprising: 

sensors configured to take measurements of affective response of users; and 
a computer configured to: collect a subset of the measurements that comprises 

wherein each measurement of a user is associated with a value indicative of an extent to which the user had previously experienced the experience; 

calculate parameters of a function based on the measurements in the subset and their associated values; 

wherein the function describes, for different extents to which the experience had been previously experienced, an expected affective response to experiencing the experience again; and 

responsive to determining that an expected affective response to experiencing the experience again after having experiencing it for at least a certain extent reaches a threshold, 

sensors configured to take measurements of affective response of users; 
the measurements comprising measurements of affective response of at least ten users taken at most ten minutes 
user interfaces configured to receive data describing the score; 







wherein the score is computed based on the measurements of the at least ten users and represents the affective response of the at least ten users to having the certain experience; and wherein the user interfaces are further configured to report the score.



The dependent claims are dependent from the independent claims and they are likewise rejected.

	Claim 14 is compared to claim 14 of application 15/051,892.
Instant application
Application 15/051,892.
Claim 14: A method for recommending a repeated experience, comprising: 



taking, utilizing sensors, measurements of at least five users who had an experience; 
wherein each measurement of a user is associated with a value indicative of an extent to which the user had previously experienced the experience; 



wherein the function describes, for different extents to which the experience had been previously experienced, an expected affective response to experiencing the experience again; and responsive to determining that an expected affective response to experiencing the experience again after having experiencing it for at least a certain extent reaches a threshold, recommending the experience to a certain user.


taking measurements of affective response of users with sensors; 

the measurements comprising measurements of affective response of at least ten users taken at most ten minutes after the users had the certain experience; 




The dependent claims are dependent from the independent claims and they are likewise rejected.

	Claim 19 is compared to claim 18 of application 15/051,892.
Instant application
application 15/051,892
Claim 19: A non-transitory computer-readable medium having instructions 

taking, utilizing sensors, measurements of at least five users who had an experience; 

wherein each measurement of a user is associated with a value indicative of an extent to which the user had previously experienced the experience;  96 calculating parameters of a function based on the measurements and their associated values; 

wherein the function describes, for different extents to which the experience had been previously experienced, an expected affective response to experiencing the experience again; and 




taking measurements of affective response of users with sensors; 


the measurements comprising measurements of affective response of at least ten users taken at most ten minutes after the users had a certain experience; receiving data describing a score; 



wherein the score is computed based on the measurements of the at least ten users and represents the affective response of the at least ten users to having the certain experience; and reporting the score via user interfaces.


The dependent claims are dependent from the independent claims and they are likewise rejected.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because of the following reasons:

At step 1: The claims are directed to a process.  The claimed process for sensors to take measurements, collect a subset of the measurements, calculate parameters of a function based on the measurements, responsive to the determining that an expected affective response to experience the experience after having  a certain extents a threshold, recommend the experience to a certain user.
At step 2A, prong 1, the claims 1, 14 and 19 recites the limitations of “calculate parameters of a function based on the measurements in the subset and their associated values; wherein the function describes, for different extents to which the experience had been previously experienced, an expected affective response to experiencing the experience again; this process can be a metal process, as a person can perform calculate the functions mentally with the use of a pen and paper.  Such step of performing calculations and determination and recommending is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 14 and 19 recite an abstract idea.
At step 2A, prong 2, the judicial exception is not integrated into a practical application.  In particular, claims 1, 14, 19 recites additional elements, “take measurements of affective response of users”, “collect a subset of the measurements that comprises measurements of at least five of the users who had an experience; wherein each measurement of a user is associated with a value indicative of an extent to which the user had previously experienced the experience”, and “and responsive to determining that an expected affective response to experiencing the experience again after having experiencing it for at least a certain extent reaches a threshold, recommend the experience to a certain user” which are insignificant extra solution activity, taking 

At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 14, 19 does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).


Claim 2 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 2 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “wherein the experience comprises playing a game, the subset comprises measurements of affective response taken while the at least five of the users played the game, and the function describes, for different extents of having previously played the game, an expected affective response to playing the game again” which only describes what does the subset comprises and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 3 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “wherein the experience comprises utilizing a device, the subset comprises measurements of affective response taken while the at least five of the users utilized the device, and the function describes, for different extents of having previously utilized the  and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 4 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “wherein the experience comprises wearing an apparel item, the subset comprises measurements of affective response taken while the at least five of the users wore the apparel item, and the function describes, for different extents of having previously worn the apparel item, an expected affective response to wearing the apparel item again”, which only describes what does the subset comprises and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 5 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “wherein the experience comprises an activity involving at least one of a certain physical exercise session and a certain biofeedback session, the subset comprises measurements of affective response the at least five of the users taken after they had the activity, and the function describe, for different extents of having performed the activity, an expected affective response after having performed the activity again”, 

Claim 6 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 6 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “wherein each measurement of a user, from among the measurements in the subset, was taken while the user had the experience, and the function describes, for different extents to which the experience had been previously experienced, an expected affective response while having the experience again”, which describes what does the function comprises and the subset comprises, therefore, does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 7 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “wherein each measurement of a user, from among the measurements in the subset, was taken at least ten minutes after the user had the experience, and the function93 describes, for different extents to which the experience had been previously experienced, an expected affective response after having the experience again”, which describes what does the subset comprises, therefore, does not amount to significantly more than the abstract idea.

2 of expected affective response corresponding to extents e1 and e2 of previous experiencing of the experience respectively, and e1#e2 and v1v2;”, which is an extra solution activity because it only recites what does the function includes and the limitation “wherein the parameters of the function belong to a model for a predictor that predicts a value of affective response of a user based on an input indicative of an extent to which a user had previously experienced the experience; and wherein responsive to being provided inputs indicative of the extents e1 and e2, the predictor predicts the values vi and v2, respectively” which is a mathematical calculations and a predictor is a general purpose computer.
Merely combining abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).

Claim 9 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 9 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment and in addition claim 9 also recites a mathematical calculations.
 The claim recites limitations of “wherein the function is at least indicative of values v, and v2 of expected affective response corresponding to extents e1 and e2 of previous experiencing of the experience, respectively, and e1#e2 and v1v2; and wherein 2 falls within a range of extents corresponding to a second bin, which is different from the first bin, and the values v, and v2 are the scores corresponding to the first and second bins, respectively”, which is a mathematical calculations.  Merely combining abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).

Claims 10 and 18 are dependent on claims 1 and 14 and includes all the limitation of claims 1 and 18. Therefore, claims 10 and 18 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “wherein the computer is further configured to: (i) receive information indicative of when the user had the experience from at least one of a financial account of a user from among the at least five of the users who had the experience and/or from a social media account of the user; and (ii) select, based on the information, at least one measurement of affective response of the user that is 

Claim 11 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 11 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “wherein the computer is further configured to send to software agents operating on behalf of one or more of the users a request for measurements of affective response of users who had the experience; and wherein the subset comprises measurements of affective response of the one or more of the users, sent by the software agents, which the software agents determined satisfy the request”, which describes what does the subset comprises, therefore, does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 1 and includes all the limitation of claim 1. Therefore, claim 12 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of, “wherein a measurement of affective response of a user, taken utilizing a sensor coupled to the user, comprises at least one of the following: a value representing a physiological signal of the user, and a value representing a behavioral cue of the user”, which describes what does the measurement comprises, therefore, does not amount to significantly more than the abstract idea.


The claims 13, 17 and 20 recites, “generating a first comparison indicative of similarities between a first profile of a first user and profiles of the at least five of the users; generating a second comparison indicative of similarities between a second profile of a second user, which is different from the first profile, and the profiles of the at least five of the users; which are insignificant extra solution activity and “calculating parameters of a first function (f1) for the first user based on the first comparison and measurements of the at least ten users, calculating a second function (f2) for the second user based on the second comparison and the measurements of the at least ten users; wherein f, is indicative of values v, and v2 of expected affective responses after extents e1 and e2 of having previously had the experience, respectively, and f2 is indicative of values v3 and v4 of expected affective responses after the having previously had the experience for the extents e1 and e2, respectively; and wherein e#e2, v1#v2, v4v4, and v1 v3”, which is a mathematical calculations.  Merely combining abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017), which is a mathematical calculations.  Merely combining abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).


2 of expected affective response corresponding to extents e1 and e2, respectively; wherein v, describes an expected affective response to experiencing the experience again, after having previously experienced the experience to the extent e1; and v2 describes an expected affective response to experiencing the experience again, after having previously experienced the experience to the extent e2; and wherein e1#e2 and v1v2; which are extra solution activity and the limitations “further comprising calculating the parameters by utilizing the measurements and their associated values to train a model for a predictor configured to predict a value of affective response of a user to the experience based on an input indicative of a certain extent to which the experience had been previously experienced; and wherein responsive to being provided inputs indicative of the extents e1 and e2, the predictor predicts the affective response values v, and v2, respectively”, which is a mathematical calculations and the predictor is a general purpose computer.  Merely combining abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017), which is a mathematical calculations.  Merely combining abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).

2 of expected affective response corresponding to extents e1 and e2, respectively; wherein v, describes an expected affective response to experiencing the experience again, after having previously experienced the experience to the extent e,; and v2 describes an expected affective response to experiencing the experience again, after having previously experienced the experience to the extent e2; and wherein e1#e2 and v1v2;” is an insignificant extra solution activity because it only describes what does the function includes and the limitation “further comprising:  95assigning measurements of affective response of users to a plurality of bins based on their associated values with the measurements; wherein each bin corresponds to a certain range of extents of previously experiencing the experience; and calculating a plurality of scores corresponding to the plurality of bins; wherein a score corresponding to a bin is calculated based on measurements more than one user, from the at least five users, for which the associated values fall within the range corresponding to the bin; and wherein e1 falls within a range of extents corresponding to a first bin, e2 falls within a range of extents corresponding to a second bin, which is different from the first bin, and the values v, and v2 are the scores corresponding to the first and second bins, respectively”, which is a mathematical calculations.  Merely combining abstract ideas does not render the combination any less abstract. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017), which is a 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1, 14 and 19 recites the limitations responsive to determining that an expected affective response to experiencing the experience again after having experiencing it for at least a certain extent reaches a threshold, recommend the experience to a certain user, which is ambiguous because it is not clear what is the specific meaning of experiencing the experience again after having experiencing it for at least a certain extent reaches a threshold, what would be a certain extent.  It could be interpreted in multiple ways such as the user can experience the experience multiple times and the system takes the average of the experiences and compare the average to a threshold and then recommend the 
	The dependent claims 2-13, depends from claim 1, and claims 15-17 depends from claim 15, and claim 20 depends from claim 19, and they are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 10, 11, 12, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger (US 2013/0103624) and in view of Fallows (US 2014/0136432).

With respect to claim 1, Thieberger a system configured to recommend a repeated experience ([0199, 0467]; examiner’s note: suggesting a game after the users has played the game before and at a later time), comprising: 
sensors configured to take measurements of affective response of users ([0007], examiner’s note: use sensors to take measures of users’ feelings from token experiences); and a computer configured to: 
collect a subset of the measurements that comprises measurements of at least five of the users who had an experience ([0008]; examiner’s note: computer for taking measurements, [0084]; examiner’s note: affective responses taken before and after experiences; [0250]; [0456]; [0513], [0516, the number of the user's friends in the selected subset falls within a specified range]; examiner’s note: the other users experiences are also collected, therefore, the selected users from the multiple users are the subset and their experience measurements are collected; the number of friends can be five or any number; and taking five users measurement does not add any significant value to the claim because it is not taking the average of the five users, and taking a single users measurements would not be any different than taking five users measurements); 
wherein each measurement of a user is associated with a value indicative of an extent to which the user had previously experienced the experience ([0084]; examiner’s note: affective responses taken before and after experiences, [0116]; examiner’s note: the time periods are the values; [0202], [0224, the user's brainwave activity is measured a few seconds before displaying an exciting video clip, and also while the clip is played to the user. Both sets of values, the ones measured during the playing of the clip and the ones measured before it, are compared in order to compute the user's affective response to the clip.]; examiner’s note: the time periods are the values); 
calculate parameters of a function based on the measurements in the subset and their associated values ([0088, 0092]; examiner’s note: the users response after an experience is the parameter such as how the user feel after playing a game to watching a movie and the token such as the situation the user is in, is the function; [0116, 0142, 0224, 0397]; examiner’s note: users response which is the parameter is calculated based on the periods of time which is the associated values of the users and the specific situation the users are experiencing which is the function); 
wherein the function describes, for different extents to which the experience had been previously experienced ([0165, 0166]; examiner’s note: the stored experiences are the previously experienced response of the users), an expected affective response to experiencing the experience again ([0165, 0190, 0198]; examiner’s note: the users later time experience is also calculated for repetitive situations, the later time experience is the experiencing the experience again); and 
responsive to determining that an expected affective response to experiencing the experience again after having experiencing it for at least a certain extent reaches a threshold ([0146]; examiner’s note: the users experiences of a repetitive scene is measured each time, therefore, the users are experiencing the experience again after experiencing it; also teaches in paragraphs [0147-0151]; [0165, 0166, 0199]; examiner’s note: the measurements of users experiences of experience the experience again is calculated; each time and later time indicates that the user is experiencing the experience again; [0215, token instances for which the user's predicted and/or measured attention levels exceed a certain threshold are selected to be token instances of interest. In still yet another example, essentially all token 
	Thieberger does not explicitly teach experiencing it for at least a certain extent reaches a threshold, recommend the experience to a certain user.
However, Fallows teaches experiencing it for at least a certain extent reaches a threshold, recommend the experience to a certain user ([0035, If the status of the experience meets or exceeds the grade threshold, then the experience is identified as a recommendation]; examiner’s note: the users experiences are compared to a threshold and if it reaches a threshold then the experience is recommended to the certain user.  Note that Thieberger teaches having the experience again after experiencing it in paragraphs [0165, 0166, 0199] as described above and Fallows teaches comparing the experience to a threshold and recommending it the user, therefore, Thieberger and Fallows in combination teaches the above cited limitation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Thieberger’s invention which teaches measuring experiences of a user after exposed to certain situation to include Fallows which teaches recommending experiences. Thieberger’s and Fallows are in the same field of invention because all of them teach changing data. One would have been motivated to make this modification because it provides predictable results such as recommend the experience to other users to have the users selects the appropriate item to save time.

wherein the experience comprises playing a game ([0510, tokens describing the content of a movie, or tokens describing the content of game play]; examiner’s note: the users are playing a game), the subset comprises measurements of affective response taken while the at least five of the users played the game ([0007], [0512]; examiner’s note: the affective response of users after playing the game), and the function describes, for different extents of having previously played the game ([0459]; examiner’s note: the prior experience the user had playing the game), an expected affective response to playing the game again ([0088]; [0155], [0198]; examiner’s note: the expected affective response of the users if they play the game again).

With respect to claim 6, Thieberger further teaches the system of claim 1, wherein each measurement of a user, from among the measurements in the subset, was taken while the user had the experience ([0169, the another measurement is derived from multiple measurements of response of the user taken while the user was exposed to variants of the repetitive scene that include the specific token instance]; examiner’s note: the users response is measured while having the experience), and the function describes, for different extents to which the experience had been previously experienced, an expected affective response while having the experience again ([0169, the another measurement is derived from multiple measurements of response of the user taken while the user was exposed to 

With respect to claim 7, Thieberger further teaches the system of claim 1, wherein each measurement of a user, from among the measurements in the subset, was taken at least ten minutes after the user had the experience ([0087, part of the difference between the measurement values before and after the exposure may be attributed to the heart rate returning to the baseline value]; examiner’s note: after the user had the experience the measurement is taken and taking ten minutes after the user had the experience, does not add any significant value to the claims since they are not taking any average of the times and the measurement is taken after time period windows, therefore, the taking the measurements after the user had the experience automatically includes ten minutes interval), and the function93 describes, for different extents to which the experience had been previously experienced, an expected affective response after having the experience again (0087; examiner’s note: after the user has the experience).

With respect to claim 10, Thieberger further teaches the system of claim 1, wherein the computer is further configured to: (i) receive information indicative of when the user had the experience from at least one of a financial account of a user from among the at least five of the users who had the experience and/or from a social media account of the user ([0251], [0453, some of the person's previous social interactions, such as recorded voice or video conversation, blog posts, 
and (ii) select, based on the information, at least one measurement of affective response of the user that is utilized to calculate the parameters ([0453, 0455, 0456, 0468, 0469]; examiner’s note: the users affective response is calculated based on the information).

With respect to claim 11, Thieberger further teaches the system of claim 1, wherein the computer is further configured to send to software agents operating on behalf of one or more of the users a request for measurements of affective response of users who had the experience ([0243, the general attention level may be measured, for example by a camera and software that determines if the user's eyes are open and looking in the direction of the visual stimuli]; examiner’s note: the software takes the measurements of a users affective response); and wherein the subset comprises measurements of affective response of the one or more of the users, sent by the software agents, which the software agents determined satisfy the request ([0215, 0564]; examiner’s note: the data which passes the threshold are the satisfied by the request and they are selected).

wherein a measurement of affective response of a user, taken utilizing a sensor coupled to the user, comprises at least one of the following: a value representing a physiological signal of the user, and a value representing a behavioral cue of the user ([0301, a response variable corresponds to a physiological signal value such as a user's typical heart rate]; examiner’s note: the physiological signal of a user is collected).

Claim 14 encompasses the same scope of limitation of claim 1, in additions of a method ([0298]; examiner’s note: the method).  Therefore, claim 14 is rejected on the same basis of rejection of claim 1.

Claim 18 is rejected on the same basis of rejection of claim 10.

Claim 19 encompasses the same scope of limitation of claim 1, in additions of a processor and a memory (fig. 1; examiner’s note: the memory and a processor).  Therefore, claim 19 is rejected on the same basis of rejection of claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger (US 2013/0103624) and in view of Fallows (US 2014/0136432) and in view of Gaffiney et al.  (US 10,169,781).

wherein the experience comprises utilizing a device, the subset comprises measurements of affective response taken while the at least five of the users utilized the device, and the function describes, for different extents of having previously utilized, an expected affective response to utilizing the again ([0169, the another measurement is derived from multiple measurements of response of the user taken while the user was exposed to variants of the repetitive scene that include the specific token instance]; examiner’s note: the users response is measured while having the experience and the experience is measured each time which experiencing it again).
Thieberger and Fallows in combination do not explicitly teach utilizing the device.
However, Gaffiney teaches utilizing the device (fig. 2, col. 8, lines 5-15; 20-25; examiner’s note: the devices usage is calculated).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Thieberger’s invention which teaches measuring experiences of a user after exposed to certain situation to include Fallows which teaches recommending experiences to include Gaffiney which teaches users reviews after utilizing an device. Thieberger’s, Fallows and Gaffiney are in the same field of invention because all of them teach users experiences. One would have been motivated to make this modification because it provides predictable results such as to have users emotional experiences of using an device to recommend the user to use the best for that particular user to have the best experience.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger (US 2013/0103624) and in view of Fallows (US 2014/0136432) and in view of Cypher et al. (US 2015/0262280).

With respect to claim 4, Thieberger further teaches the system of claim 1, but do not explicitly teach wherein the experience comprises wearing an apparel item, the subset comprises measurements of affective response taken while the at least five of the users wore the apparel item, and the function describes, for different extents of having previously worn the apparel item, an expected affective response to wearing the apparel item again.
However, Cypher teaches wherein the experience comprises wearing an apparel item, the subset comprises measurements of affective response taken while the at least five of the users wore the apparel item, and the function describes, for different extents of having previously worn the apparel item, an expected affective response to wearing the apparel item again ([0098, 100]; examiner’s note: the uses gives feedback of wearing an apparel; Thieberger teaches the users response is measured while having the experience and the experience is measured each time which experiencing it again in para,. [0169]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Thieberger’s invention which teaches measuring experiences of a user after exposed to certain situation to include Fallows which teaches recommending experiences to include Cypher which teaches experiences of wearing a garment. Thieberger’s, Fallows and Cypher are in the same field of invention .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thieberger (US 2013/0103624) and in view of Fallows (US 2014/0136432) and in view of Fallows (US 2014/0136432) and in view of Orbach (US-2008/0214903).

With respect to claim 5, Thieberger further teaches the system of claim 1, the subset comprises measurements of affective response the at least five of the users taken after they had the activity ([0087], [0060]; examiner’s note: after the user performed any activity the response is measured), and the function describe, for different extents of having performed the activity, an expected affective response after having performed the activity again ([0087], [0060]; [0313]; examiner’s note: after each activity measurement of response is calculated).
Thieberger and Fallows in combination do not explicitly teach wherein the experience comprises an activity involving at least one of a certain physical exercise session and a certain biofeedback session.
However, Orbach teaches wherein the experience comprises an activity involving at least one of a certain physical exercise session and a certain biofeedback session ([0232, 0287]; examiner’s note: the biofeedback and physical exercise sessions are described).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159